McCarthy, J.
Although the order from which this appeal is taken was signed by me, it is, however, an appeal from a decision rendered by Justice Fitzsimons.
The signing of the order by me was merely proforma and unnecessary, and, therefore, does not disqualify me "from hearing and determining'this appeal.
This order must be reversed on the opinion of Newburger, J., in Groff, as Assignee, v. Hagan, 13 Misc. Rep. 322.
Order is, therefore, reversed, with costs and disbursements, and motion is denied, with leave to renew on proper papers.
Van Wyck, Ch. J., concurs.
Order reversed, with costs and disbursements, and motion denied, with leaye to renew.